DETAILED ACTION
The communication dated 6/3/2021 has been entered and fully considered.
Claims 3 and 12 were canceled. Claims 1-2, 4-11, and 13-22 are currently pending. Claims 17-22 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, see pages 3-5, filed 4/13/2021, with respect to the rejection(s) of claims 1, 4-11, and 16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lemon et al. U.S. Patent 4,118,958.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vernon et al. U.S. Publication 2011/0017245 (henceforth referred to as Vernon) in view of Lemon et al. U.S. Patent 4,118,958 (henceforth referred to as Lemon).
As for claim 1, Vernon teaches an apparatus (paragraph [0022]; Fig. 1: part 10), equivalent to the claimed mat washer, comprising: an outer shell assembly (paragraph [0022]; Fig. 1: part 14), equivalent to the claimed mainframe; guide rails (paragraph [0033]; Fig. 5: parts 98 and 100), equivalent to the claimed rail surface, affixed to outer shell assembly 14 (paragraphs [0022] and [0033]; Figs. 1 and 5); a conveyor assembly (paragraph [0031]; Fig. 1: part 92), equivalent to the claimed conveying system, affixed 
Vernon differs from the instant claims in failing to teach one or more water boilers through which water exiting said one or more filtration devices is pumped and in which water is heated to a washing temperature.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Vernon with the one or more water boilers taught by Lemon to achieve the predictable result of an apparatus comprising one or more water boilers to heat the washing liquid to a washing temperature to wash the mats (Lemon column 5, lines 12-22).
As for claim 4, Vernon further teaches a filter assembly (paragraph [0028]; Fig. 1: part 142), equivalent to the claimed one or more high pressure filters, disposed between the water reclamation system and wash manifolds 72 (paragraphs [0027]-[0028]; Figs. 1 and 3).
As for claim 5
As for claim 6, Vernon further teaches vertical brushes (paragraph [0030]; Fig. 4: parts 84 and 86), equivalent to the claimed one or more brush assemblies, disposed within washing chamber 12, each of vertical brushes 84 and 86 having a rotating drum brush adapted to scrub a surface of each of said one or more mats (paragraphs [0030] and [0038]; Fig. 4).
As for claim 7, Vernon further teaches that outer shell assembly 14 is comprised of a plurality of modular skids such that apparatus 10 may be transported in sections (paragraph [0028]; Fig. 1).
As for claim 9, Vernon further teaches that apparatus 10 is controlled via a remote control positioned in a cabin of a piece of loading equipment (paragraph [0024]; Fig. 1).
As for claim 10, Vernon further teaches that conveyor assembly 92 is a chain drive comprising (paragraph [0031]; Fig. 4): a drive sprocket (paragraph [0031]; Fig. 4); a take-up sprocket (paragraph [0031]; Fig. 4); a conveyor belt (paragraph [0028]; Fig. 4: part 96), equivalent to the claimed endless chain, wrapped around said drive sprocket and said take-up sprocket (paragraph [0031]; Fig. 4); one or more tabs projecting from conveyor belt 96, said one or more tabs adapted to engage a rear edge of each of said one or more mats (paragraphs [0035]-[0039]; Fig. 4); and a chain drive motor coupled to said drive sprocket (paragraph [0031]; Fig. 4).
As for claim 11
As for claim 16, Vernon further teaches that guide rails 98 and 100 are affixed to outer shell assembly 14 at an angle of 25 degrees to 90 degrees (paragraphs [0022] and [0033]; Figs. 1 and 5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vernon et al. U.S. Publication 2011/0017245 (henceforth referred to as Vernon) and Lemon et al. U.S. Patent 4,118,958 (henceforth referred to as Lemon) as applied to claim 1 above, and further in view of Kennedy et al. U.S. Publication 2014/0014143 (henceforth referred to as Kennedy).
Vernon and Lemon teach the features as per above. Vernon and Kennedy differ from the instant claims in failing to teach that guide rails 98 and 100 are lined with ultra high molecular weight polyethylene.
Kennedy, however, teaches a similar cleaning machine (paragraph [0041]; Fig. 1: part 10), equivalent to the claimed mat washer. Kennedy teaches that cleaning rollers 70, analogous to the claimed rail surface, are lined with ultra high molecular weight polyethylene (paragraphs [0049] and [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide rails taught by the invention of Vernon and Lemon with the ultra high molecular weight polyethylene taught by Kennedy to achieve the predictable result of an apparatus comprising a mainframe and a rail surface affixed thereto lined with ultra high molecular weight polyethylene to benefit from resilient material properties (Vernon paragraph [0033], Fig. 5; Kennedy paragraphs [0049] and [0051]).

Allowable Subject Matter
Claims 2 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711